DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Amendment
The amendment submitted 03/16/2022 is acknowledged. Claims 1-11 are canceled and claims 12-21 are newly added claims; thus, claims 12-21 remain pending and are the claims addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 18: there is insufficient antecedent basis for the recitation “the tube” in line 11 and “the sheath” in line 12 of each of the claims. In each claim, line 9 introduces “a tubular sheath” but the recitations above are indefinite as it is not clear if “the tube” and “the sheath” are referring to the “tubular sheath” or a different component.
Regarding claims 13-17 and 19-21: these claims are dependent, either directly or indirectly, on independent claim 12 and independent claim 18, respectively, and therefore exhibit the same indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art).
As to claim 12: ALFSON discloses a method for additively manufacturing a wiring harness 10 from a composite material ([0002]); specifically, fabricating a harness 10 using an additive manufacturing process (i.e., a generative manufacturing method), such as an extrusion process, for creating a sheath 18 around conductors 14 (i.e., electrical cables) and functional elements 20 ([0022]; FIG. 5). Therefore, ALFSON reads on the claimed method of wrapping electrical cables.
ALFSON further discloses one or print heads 22 (i.e., nozzle) being couple to a support 24, e.g., to a robotic arm, a gantry, or a hybrid arm/gantry arrangement (i.e., manipulator), that is capable of moving head(s) 22 in multiple directions during discharge of harness 10 ([0022]; FIG. 5); where the print head 22, support 24, and print bed 34 are considered an additive manufacturing system 38 (i.e., apparatus) ([0039]; FIG. 5). Moreover, ALFSON discloses print head 22 being configured to receive or otherwise contain the matrix material M, the reinforcement R, conductors 14, and/or functional elements 20 ([0023]). The matrix material M stored inside print head 22 disclosed by ALFSON is used to coat any number of continuous conductors 14 and/or reinforcements R, wherein the coated reinforcements R make up walls of sheath 18 surrounding conductors 14 (i.e., extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables) ([0022]; [0024]); and the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]). 
Additionally, ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin (i.e., a curable liquid plastic material), such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate based polymer as the main constituent) used in the majority of making the harness 10 ([0033]); consequently, ALFSON reads on the claimed supplying to a nozzle a fluent and curable plastic material having a radiation-cross linkable, acrylate based polymer as its main constituent; extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables; and curing and hardening the plastic material of the tube into the sheath. 
As discussed above ALFSON discloses extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables; though, ALFSON fails to explicitly disclose, in a single embodiment, the claimed extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to form directly on the cables a succession of adjoining spiral shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cable.
However, ALFSON does teach an embodiment in which conductors 14 may be discharged from print head 22 prior to fabrication of sheath 18; such that, conductors 14 may be coated with matrix material M and at least partially cured, if desired, to hold conductors 14 in a particular location and/or orientation in preparation for subsequent sheathing ([0025]). The additive manufacturing process in ALFSON being either an extrusion process or a pultrusion process ([0026]), where during the pultrusion process, the print head 22 can be rotated and/or rotationally oscillated such that at least the reinforcements R have spiraling and/or woven arrangement, and the spiral- and/or weave-related parameters may be selectively varied to thereby vary characteristics (e.g., stiffness, strength, weight, etc.) of the resulting harness 10 at particular axial locations ([0029]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments/examples taught by ALFSON such that the claimed “extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to form directly on the cables a succession of adjoining spiral shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cable” is met. ALFSON recognizes doing so to be advantageous as a spiraling arrangement of the reinforcements R facilitates increased tension related strength in multiple different directions ([0029]). 
As to claim 15: ALFSON remains as applied above. ALFSON discloses the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]; FIG. 5), equivalent to the claimed step of physically treating the plastic material with UV radiation. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of ALRIC et al. (US 2014/0363671; of record). ALFSON teaches the subject matter of claim 12 above under 35 USC 103.
As to claim 13: ALFSON remains as applied above. ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin, such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate based polymer) used in the majority of making the harness 10 ([0033]). Though, ALFSON fails to explicitly disclose the claimed wherein the radiation-crosslinkable polymer is a grafted acrylate polymer. 
However, ALRIC teaches an electric cable comprising an elongated electrical conductor surrounded by a polymeric layer, a thermoplastic layer of a grafted polymer material, and the polymeric composition comprising at least one polyolefin and a compound intended to be grafted to the polyolefin comprising at least one epoxy group a single reactive functional group capable of grafting to the polyolefin ([0001]; [0009]; [0022]). ALRIC further teaches the term “polyolefin” to generally mean a olefin polymer of the olefin homopolymer or copolymer type ([0060]), and it being preferable to use an ethylene polymer ([0061]) including ethylene and butyl acrylate copolymers (EBAs), ethylene and methyl acrylate copolymers (EMAs) and ethylene and 2-hexylethyl acrylate copolymers (2 HEAs) ([0062]); where a polymer material grafted with epoxy groups is obtained (i.e., a grafted acrylate polymer, the grafted acrylate polymer containing an epoxy-functionalized acrylate monomers functionalized by grafting) ([0099]; [0114]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the polymer material grafted with epoxy groups taught by ALRIC into ALFSON. ALRIC recognizes doing so to be beneficial as the polymeric layer covering the cable makes it possible to significantly limit the deterioration mechanism known as ‘water treeing’ and therefore prevents the breakdown of the electric cable making power transmission network more reliable ([0006]; [0007]; [0012]; [0014]).
As to claim 14: ALFSON and ALRIC remain as applied above and therefore reads on the claimed grafted acrylate polymer containing hydroxyl-, carboxyl- or epoxy-functionalized acrylate monomers that are functionalized by grafting (see the rejection of claim 13 above).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of MAYUMI et al. (US 2016/0230005; of record). ALFSON teaches the subject matter of claim 15 above under 35 USC 103.
As to claim 16: ALFSON remains as applied above. ALFSON discloses the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]; FIG. 5); though, ALFSON fails to explicitly disclose the claimed wherein the UV radiation has a wavelength range between 200nm to 600nm. 
However, MAYUMI teaches a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing ([0014]; [0026]). MAYUMI teaches the UV-curable composition comprising component A, component B, component C, and component D ([0016]-[0020]); where component C is an effective amount of a photoactive platinum complex curing catalyst ([0019]; [0021]). The photoactive platinum complex curing catalyst taught by MAYUMI is used in the invention such that when it is activated by irradiation with light, it has a catalytic action that promotes additional reactions between component A, component B and component D (i.e., photoinitiator) ([0046]). Moreover, MAYUMI teaches it being desirable for the UV-curable composition to be cured by exposing the UV-curable composition to UV radiation in the wavelength range of 200nm to 500nm ([0056]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the UV radiation wavelength range taught by MAYUMI into ALFSON. MAYUMI acknowledges doing so to be advantageous as it results in a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing that retains high strength and largely suppresses heat-induced expansion and shrinkage enabling printing at a high dimensional accuracy ([0026]).     
As to claim 17: ALFSON and MAYUMI remain as applied above. ALFSON, modified by MAYUMI, further read on the claimed wherein the radiation has a dose of more than 20 mJ/cm2 up to about 800 mJ/cm2 (see [0056] of MAYUMI), for similar motivation discussed in the rejection of claim 16. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of KOTANI (US 2018/014776).
As to claim 18: ALFSON discloses the claimed method of wrapping electrical cables, the method comprising: supplying to ta nozzle a fluent and curable plastic material having a radiation-cross-linkable, acrylate based polymer as its main constituent; extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to apply thereto a succession of adjoining spiral-shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cables; and curing and hardening the plastic material of the tube into the sheath (see the rejection of claim 12 above). 
ALFSON discloses the sheath 18 being fabricated from at least a matrix material M, where the matrix material M includes any type of material that is curable; for example, cationic epoxies (i.e., photoinitiator) ([0019]). ALFSON states that the sheath 18 is also fabricated from a reinforcement R that is at least partially coated in the matrix material M, the reinforcement R including chopped and/or continuous fibers such as carbon fibers, vegetable fibers, wood fibers, mineral fivers, glass fibers, metallic wires, and optical tubes (i.e., fillers) ([0020]). Furthermore, ALFSON discloses that the transparency of the sheath 18 may be affected by both a transparency of the reinforcements R embedded in the matrix material, such that a transparent matrix coating applied to carbon fibers may result in a generally opaque material (i.e., dyes), whereas a transparent matrix coating applied to glass fibers may remain generally transparent ([0020]); where the transparent sections of sheath 18 allow for visual observation of conductors 14 and/or functional elements 20 inside of sheath 18 ([0019]). Though, ALFSON fails to explicitly disclose the claimed fluent and curable plastic material having a color dye as its main constituent. 
However, KOTANI teaches a method for producing photocured three-dimensional stereoscopic shaped objects (title); where the three-dimensional stereoscopic shaped object can also be used for various coating applications such as a covering material of wiring harness or cables ([0123]; [0148]). KOTANI further teaches including additive such as coloring agents in the photocurable resin composition ([0091]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coloring agents included in the photocurable resin composition taught by KOTANI into ALFSON. KOTANI recognizes doing so to be beneficial as it allows for the adjustment of various physical properties of the photocurable resin composition or the shape object to be obtained ([0091]). 
As to claim 19: ALFSON and KOTANI remain as applied above. ALFSON, modified by KOTANI, further teach the sheath 18 being fabricated from at least a matrix material M, where the matrix material M includes any type of material that is curable; for example, cationic epoxies (i.e., photoinitiator) ([0019]). ALFSON states that the sheath 18 is also fabricated from a reinforcement R that is at least partially coated in the matrix material M, the reinforcement R including chopped and/or continuous fibers such as carbon fibers, vegetable fibers, wood fibers, mineral fivers, glass fibers, metallic wires, and optical tubes (i.e., fillers) ([0020]). Consequently, modified ALFSON reads on the claimed wherein the plastic material in addition to the radiation-cross linkable polymer also includes a photoinitiator. 
As to claim 20: ALFSON and KOTANI remain as applied above. ALFSON, modified by KOTANI, further read on the claimed wherein the photoinitiator is contained in the plastic material in an amount of 0.01 to 10 parts per 100 parts of the radiation-cross linkable polymer (KOTANI – [0186]), for similar motivation discussed in the rejection of claim 18 above.
As to claim 21: ALFSON and KOTANI remain as applied above. ALFSON, modified by KOTANI, further read on the claimed wherein the filler is contained to 0.1 to 60 parts per 100 parts of the radiation-cross linkable polymer (KOTANI – [0186]), for similar motivation discussed in the rejection of claim 18 above.

Response to Arguments
Applicant's argument filed 03/16/2022 has been fully considered but it is not persuasive. Applicant argues that ALFSON fails to disclose the application of the spiral plastic strand “directly” to the cables, as FIGs. 3-4 of ALFSON show that the tube 16 is extruded as a single piece that fits loosely around the cables 14 and circuit element 20. 
The Examiner respectfully disagrees. As stated in the rejections above, ALFSON teaches in a combination of embodiments the print head 22 rotating to form spiraling sheath 18/reinforcement R directly on the conductors 14. FIGs. 3-4 were not relied upon in the rejections above, and FIG. 5 along with paragraphs [0011], [0025], and [0029] clearly teaches the sheath 18 being formed in a spiral fashion directly on the conductors 14.

Applicant’s argument, filed 03/16/2022, regarding ALFSON failing to disclose use of a color dye has been fully considered and was found to be persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference found in an updated search necessitated by the amendments made to the claims (see KOTANI as applied in the rejections of claims 18-21 above). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743